Case 1:19-cv-12007-TLL-RSW ECF No. 26 filed 09/03/20                  PageID.761      Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION



JOHN T. MARTINEZ,

                      Plaintiff,
v                                                           Case No. 19-CV-12007
                                                            Honorable Thomas L. Ludington
COMMISSIONER OF SOCIAL SECURITY,                            Magistrate Judge R. Steven Whalen

                  Defendant.
__________________________________________/

    OPINION AND ORDER OVERRULING PLAINTIFF’S OBJECTIONS, ADOPTING
     REPORT AND RECOMMENDATION, DENYING PLAINTIFF’S MOTION FOR
    SUMMARY JUDGMENT, GRANTING DEFENDANT’S MOTION FOR SUMMARY
               JUDGMENT, AND DISMISSING THE COMPLAINT

       Plaintiff John T. Martinez brought this action for review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for disability

insurance benefits. ECF No. 1. Plaintiff filed his disability application on September 11, 2014,

alleging disability as of August 30, 2014. ECF No. 9-5 at PageID.289, 291. The application was

denied. Plaintiff requested an administrative hearing, which was held before Administrative Law

Judge Sloss (the “ALJ”) on February 15, 2017. ECF No. 9-3 at PageID.154. The ALJ determined

that Plaintiff was not disabled. Id. at PageID.167. Plaintiff appealed the decision to the Appeals

Council. On January 13, 2018, the Appeals Council vacated the ALJ’s decision and remanded the

case for consideration of Plaintiff’s visual impairment, use of a walking cane, and the evidentiary

weight accorded to treating and non-treating medical sources. Id. at PageID.175–76. At the second

hearing, on May 24, 2018, the ALJ heard testimony from Plaintiff and from Vocational Expert

Pauline McEachin (the “VE”). ECF No. 9-2 at PageID.95–98. On June 28, 2018, the ALJ again
Case 1:19-cv-12007-TLL-RSW ECF No. 26 filed 09/03/20                   PageID.762       Page 2 of 8



determined that Plaintiff was not disabled. The ALJ further determined that Plaintiff had the

Residual Functional Capacity (“RFC”) for exertionally light work with certain limitations:

       He can occasionally climb ramps or stairs, and can occasionally balance. He must
       avoid concentrated exposure to vibration and to hazards. He can perform simple,
       routine tasks, in work that has only occasional changes in the work setting, and that
       involves only occasional interaction with the general public.

Id. at PageID.48. Plaintiff appealed the decision to the Appeals Council, but the Appeals Council

declined to review the decision. Id. at PageID.34–37. Plaintiff then filed suit in this Court on July

8, 2019. ECF No. 1. The case was referred to United States Magistrate Judge R. Steven Whalen.

ECF No. 3.

       On October 30, 2019, Plaintiff moved for summary judgment. ECF No. 13. On February

3, 2020, the Commissioner filed a cross-motion for summary judgment. ECF No. 19. Plaintiff filed

a timely reply. ECF No. 20. On June 30, 2020, Magistrate Judge Whalen issued a Report and

Recommendation which recommended that the Court deny Plaintiff’s motion for summary

judgment, grant the Commissioner’s motion, and affirm the Commissioner’s final decision in this

case. ECF No. 21. Plaintiff filed timely objections to the Report and Recommendation, to which

the Commissioner replied. ECF Nos. 22 and 25. For the reasons stated below, Plaintiff’s objections

will be overruled, the Report and Recommendation will be adopted, Plaintiff’s motion for

summary judgment will be denied, the Commissioner’s motion will be granted, and the complaint

will be dismissed with prejudice.

                                                 I.

                                                 A.

       When reviewing a case under 42 U.S.C. § 405(g), the Court must affirm the

Commissioner’s conclusions “absent a determination that the Commissioner has failed to apply

the correct legal standards or has made findings of fact unsupported by substantial evidence in the

                                                -2-
Case 1:19-cv-12007-TLL-RSW ECF No. 26 filed 09/03/20                   PageID.763      Page 3 of 8



record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997) (citations omitted).

Substantial evidence is “such evidence as a reasonable mind might accept as adequate to support

a conclusion.” Id. (citation omitted).

       Under the Social Security Act (“The Act”), a claimant is entitled to disability benefits if he

can demonstrate that he is in fact disabled. Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007).

Disability is defined by the Act as an “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. §§ 404.1505, 416.05. A plaintiff carries the

burden of establishing that he meets this definition. 42 U.S.C. §§ 423(d)(5)(A); see also Dragon

v. Comm’r of Soc. Sec., 470 F. App’x 454, 459 (6th Cir. 2012).

       Corresponding federal regulations outline a five-step sequential process to determine

whether an individual qualifies as disabled:

       First, the claimant must demonstrate that he has not engaged in substantial gainful
       activity during the period of disability. Second, the claimant must show that he
       suffers from a severe medically determinable physical or mental impairment. Third,
       if the claimant shows that his impairment meets or medically equals one of the
       impairments listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1, he is deemed disabled.
       Fourth, the ALJ determines whether, based on the claimant’s residual functional
       capacity, the claimant can perform his past relevant work, in which case the
       claimant is not disabled. Fifth, the ALJ determines whether, based on the claimant’s
       residual functional capacity, as well as his age, education, and work experience, the
       claimant can make an adjustment to other work, in which case the claimant is not
       disabled.

Courter v. Comm’r of Soc. Sec., 479 F. App’x 713, 719 (6th Cir. 2012) (quoting Wilson v. Comm’r

of Soc. Sec., 378 F.3d 541, 548 (6th Cir. 2004)). Through Step Four, the plaintiff bears the burden

of proving the existence and severity of limitations caused by her impairments and the fact that he

is precluded from performing his past relevant work. At Step Five, the burden shifts to the


                                               -3-
Case 1:19-cv-12007-TLL-RSW ECF No. 26 filed 09/03/20                  PageID.764      Page 4 of 8



Commissioner to identify a significant number of jobs in the economy that accommodate the

claimant’s residual functional capacity (determined at step four) and vocational profile. See Bowen

v. Yuckert, 482 U.S. 137, 146 n. 5 (1987).

                                                B.

       Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of a

Magistrate Judge’s report and recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must be

stated with specificity. Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If objections

are made, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review requires

at least a review of the evidence before the Magistrate Judge; the Court may not act solely on the

basis of a Magistrate Judge’s report and recommendation. See Hill v. Duriron Co., 656 F.2d 1208,

1215 (6th Cir. 1981). After reviewing the evidence, the Court is free to accept, reject, or modify

the findings or recommendations of the Magistrate Judge. See Lardie v. Birkett, 221 F. Supp. 2d

806, 807 (E.D. Mich. 2002).

       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F.Supp.2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination, “without

explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y of Health

and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections, “[t]he functions



                                               -4-
Case 1:19-cv-12007-TLL-RSW ECF No. 26 filed 09/03/20                    PageID.765      Page 5 of 8



of the district court are effectively duplicated as both the magistrate and the district court perform

identical tasks. This duplication of time and effort wastes judicial resources rather than saving

them, and runs contrary to the purposes of the Magistrate’s Act.” Id.

                                                 III.

       Plaintiff raises three objections to the Report and Recommendation: (1) that the RFC

determination with respect to Plaintiff’s visual impairments is not supported by substantial

evidence; (2) that the RFC determination with respect to Plaintiff’s neurocognitive impairments is

not supported by substantial evidence; and (3) that the Commissioner failed to carry its burden in

step 5 of the sequential evaluation process because of the flawed RFC determination. See ECF No.

22. Plaintiff did not label his objections as instructed in the Report and Recommendation; the

identification of each argument above was performed by the Court for this opinion. ECF No. 21 at

PageID.735. Accordingly, Plaintiff’s objections were not stated with specificity and are therefore

not entitled to de novo review. Mira, 806 F.2d at 637.

                                                 A.

       Plaintiff first objects that the RFC determination with respect to Plaintiff’s visual

impairment is not supported by substantial evidence. ECF No. 22 at PageID.738–39. Plaintiff

suffered a stroke in 2014 and has since complained of visual impairment. ECF No. 9-7 at

PageID.418–50. Despite his subjective complaints, examinations performed in 2015 revealed only

“mild” visual field problems with 20/30 vision. Id. at PageID.514, 565, 567. In support of his

objection, Plaintiff argues that the ALJ failed to consider the functional limitations of his visual

impairments and incorporate such limitations into his RFC determination. ECF No. 22 at

PageID.739. According to Plaintiff, the fact he retains “central visual acuity of 20/30 bilaterally

does not close the issue as to whether he has a vision problem.” Id. at PageID.739. Thus, “the RFC



                                                -5-
Case 1:19-cv-12007-TLL-RSW ECF No. 26 filed 09/03/20                    PageID.766      Page 6 of 8



determination was deficient and the ALJ’s determination at step 5 . . . is not supported by

substantial evidence.” Id. at PageID.740.

       Plaintiff’s allegation that the ALJ failed to consider the functional limitations of his visual

impairments is meritless. In reaching his decision, the ALJ specifically addressed Plaintiff’s visual

impairments, including the evaluations in 2015 and Plaintiff’s apparent experience of “blind

spots.” ECF No. 9-2 at PageID.49–51. Plaintiff cannot obtain relief because the ALJ, in his

discretion, discounted Plaintiff’s allegations on account of the 2015 examinations and the fact that

Plaintiff’s vision appeared normal at the hearing. Id. at 18.

       Magistrate Judge Whalen discussed the evidence as follows:

       To be sure, the records show that Plaintiff experienced some degree of visual
       impairment immediately following the stroke. However, the records do not support
       that the visual problems lasted 12-months or longer as required to establish
       disability. Notably, as of [February 2015], Plaintiff reported only “mild” right
       visual field problems with 20/30vision (Tr. 475). Contrary to Plaintiff’s report that
       he experienced “spots” in his vision, an [April 2015] eye exam revealed normal
       results (Tr. 525, 528).

ECF No. 21 at PageID.730. After reviewing the evidence, Magistrate Judge Whalen ultimately

agreed with the ALJ that “the record does not support Plaintiff’s claim of long-term, stroke induced

vision loss.” Id. Plaintiff offers no good reason to doubt Magistrate Judge Whalen’s finding

regarding the sufficiency of the evidence. Accordingly, Plaintiff’s first objection will be overruled.

                                                 B.

       Plaintiff’s second objection is that the RFC determination with respect to Plaintiff’s

neurocognitive impairments was not supported by substantial evidence. Plaintiff suffers from a

“moderate limitation in understanding, remembering, and applying information.” ECF No. 21 at

PageID.732; ECF No. 9-7 at PageID.521 (Dr. Gleason’s report). Magistrate Judge Whalen found

that the ALJ adequately considered Plaintiff’s neurocognitive impairments when the ALJ restricted



                                                -6-
Case 1:19-cv-12007-TLL-RSW ECF No. 26 filed 09/03/20                                  PageID.767          Page 7 of 8



the RFC to “simple, routine tasks with few changes in the workplace and only occasional

interaction with the general public.” ECF No. 21 at PageID.731–32 (internal quotation marks

omitted). Plaintiff contends that this limitation is inadequate because “[n]either the Commissioner

nor the Magistrate Judge has established a correlation between memory functions within the

borderline range and the ability to successfully perform simple, routine tasks.”1 ECF No. 22 at

PageID.741.

         Plaintiff’s argument is unpersuasive. First, Plaintiff offers no authority for the proposition

that the Commissioner must establish a “correlation” between a specific memory assessment and

a limitation in the RFC. Second, as Magistrate Judge Whalen observed, restricting the RFC to

“simple, routine tasks” in consideration of Plaintiff’s “moderate limitation in understanding,

remembering, and applying information” was plainly consistent with Sixth Circuit precedent. See

Smith-Johnson v. Comm'r of Soc. Sec., 579 F. App’x 426, 437 (6th Cir. 2014) (holding that “the

limitation to simple, routine, and repetitive tasks adequately conveys [the claimant’s] moderately-

limited ability to maintain attention and concentration for extended periods.”) (internal quotation

marks omitted). Plaintiff fails to distinguish Smith-Johnson or to show how the record warrants a

more restrictive RFC. Accordingly, Plaintiff’s section objection will be overruled.

                                                           C.

         Plaintiff’s third objection is that the Commissioner failed to meet his burden at Step 5 of

the sequential evaluation process. Specifically, Plaintiff contends that “[b]y failing to consider the

vocationally limiting effects of all of Plaintiffs’ medically determinable impairments, the




1
  To the extent Plaintiff challenges the ALJ’s hypotheticals to the VE, he waived this challenge by failing to raise it at
the hearing. Kepke v. Comm'r of Soc. Sec., 636 F. App’x 625, 636 (6th Cir. 2016) (holding that claimant forfeited
argument regarding hypothetical by failing to “probe [the] alleged deficiency at the ALJ hearing”).

                                                          -7-
Case 1:19-cv-12007-TLL-RSW ECF No. 26 filed 09/03/20                   PageID.768       Page 8 of 8



Commissioner’s RFC determination cannot serve as a basis for his determination at step 5.” ECF

No. 22 at PageID.742.

       While Plaintiff frames this objection as relating to Step 5, the objection is clearly a “veiled

attack on the ALJ's underlying RFC finding.” Kirchner v. Colvin, No. 12-CV-15052, 2013 WL

5913972, at *11 (E.D. Mich. Nov. 4, 2013). Plaintiff’s only arguments in favor of a more restrictive

RFC determination have already been rejected above. Accordingly, given that the RFC

determination was supported by substantial evidence, Plaintiff’s third objection will be overruled.

                                                IV.

       Accordingly, it is ORDERED that Plaintiff’s objections to the Report and

Recommendation, ECF No. 22, are OVERRULED.

       It is further ORDERED that Magistrate Judge Whalen’s Report and Recommendation,

ECF No. 21, is ADOPTED.

       It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 13, is

DENIED.

       It is further ORDERED that the Commissioner’s Motion for Summary Judgment, ECF

No. 19, is GRANTED.

       It is further ORDERED that Plaintiff’s complaint, ECF No. 1, is DISMISSED WITH

PREJUDICE.



               Dated: September 3, 2020                       s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -8-
